DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Status
This action is in response to the amendment filed on 11/8/2021. Claims 2-21 are pending. Claims 2, 4, 6, 9, 11-13, 16, 18-21 are amended. No claims have been added. No claims have been cancelled. 

Response to Arguments
The applicant has amended the claims to overcome the previous claim objections. The previous claim objections are withdrawn. 

The applicant has argued and amended claims in view of the 112 (a)/1st rejection. With regards to the rejection of claims 2, 9, 16, the examiner is able to locate support for the limitations in paragraphs 144-146. The previous 112 (a)/1st rejection of claims 2, 9, 16, is withdrawn. 

With regards to the rejection of claims 3, 10, 17, the examiner is able to locate support for the limitations in paragraphs 82, 96-97, 101-102. The previous 112 (a)/1st rejection of claims 3, 10, 17, is withdrawn.

With regards to the rejection of claims 5, 12, 18, the examiner is able to locate support for the limitations in paragraph 57. The previous 112 (a)/1st rejection of claims 5, 12, 18, is withdrawn.

With regards to the rejection of claims 6, 13, 19 the examiner is able to locate support for the limitations in paragraph 57. The previous 112 (a)/1st rejection of claims 6, 13, 19, is withdrawn.

The applicant has argued and amended claims in view of the 112 (b)/2nd rejection. With regards to the rejection of claims 2, 9, 16, the applicant has amended the claims to overcome the rejection. The previous 112 (b)/2nd rejection of claims 2, 9, 16, is withdrawn. 

The applicant has merely stated that the amendments “render the 101 rejections moot.” The examiner respectfully disagrees, applicants invention is still directed to an abstract idea, is not directed to a practical application, and does not claim additional elements that amount to significantly more than the judicial exception. Therefore the claims do not satisfy the criteria for subject matter eligibility. The previous 101 rejection is maintained and updated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the instructions”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-21 inherit the rejections from the claims from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2-21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of reducing error present in a misattribution matrix. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (2-21) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (2-8) is/are directed to a non-transitory computer readable medium, claim(s) (9-15) is/are directed to an apparatus, claim(s) (16-21) is/are directed to a method, and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the claims recite:
 
(a) mental process: as drafted, the claim recites the limitations of sending, determining, reducing, generating, determining which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually with pen and paper determining ratings data for media based on audience member input. The mere nominal recitation of a generic network appliance does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case reducing error in a matrix, generating a matrix, generating a distribution. Note that, in this example, the manipulation of matrices and generation of distributions, values, and samples is determined to recite a mathematical concept because the claim recites a mathematical relationship.  “Mathematical Relationships” A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. For example, pressure (p) can be described as the ratio between the magnitude of the normal force (F) and area of the surface on contact (A), or it can be set forth in the form of an equation such as p = F/A.  Examples of mathematical relationships recited in a claim include: a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; a conversion between binary-coded decimal and pure binary numerals, Gottschalk v. Benson; and a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement (i.e., the length of the conductors with respect to the operating wave length and the angle between the conductors), Mackay Radio & Tel. Co. v. Radio Corp. of Am.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to analyze ratings data for reducing an error present in a matrix of demographic data is a method of managing interactions between people. Thus, the claim recites an abstract idea. Managing Personal Behavior or Relationships or Interactions between People”; According to the 2019 PEG, “managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison 

Step 2A Prong 2
Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, a medium, database, server is used to perform the steps of the invention.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is 

For further clarification the Examiner points out that the claim(s) recite(s) sending a data request, determining demographic groups, determining whether to adjust for uncertainty, reducing an error in data, generating data, determining data, converting data, applying data based on attributions, determining ratings data which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for sending, determining, reducing, generating, converting, applying which is the abstract idea steps of determining ratings for media in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process using mathematical relationships applied to certain methods of organizing human activity. Using a computer for sending, determining, reducing, generating, converting, applying and determining the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification (paragraph 1) makes it clear that the claimed invention is directed to an abstract idea “This disclosure relates generally to audience measurement and, more particularly, to methods and apparatus to determine ratings data from population sample data having unreliable demographic classifications.” The purported advance over the prior art by the claimed invention is a way to determine and analyze ratings data. Clearly the invention is directed to certain methods of organizing human activity (fundamental economic principles or practices, commercial or legal interactions) which is a mental process (the steps done in the human mind) to perform provide rating data based on demographic information.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.



Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to determining ratings data for media. This is not a technical or technological problem but is rather in the realm of methods of organizing human activity and therefore an abstract idea.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

See Specification paragraph [00109]  Flowcharts representative of example machine readable 
instructions for implementing the probabilistic ratings determiner 120a of FIG. 2 are shown in FIGS. 6A-6B, 7, and 8. In this example, the machine readable instructions comprise program(s) for execution by a processor such as the processor 1212 shown in the example processor platform 1200 discussed below in connection with FIG. 12. The program(s) may be embodied in software stored on a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu- ray disk, or a memory associated with the processor 1212, but the entire program(s) and/or parts thereof could alternatively be executed by a device other than the processor 1212 and/or embodied in firmware or dedicated hardware. Further, although the example program(s) are described with reference to the flowcharts illustrated in FIGS. , many other methods of implementing the example probabilistic ratings determiner 120a may alternatively be used. For example, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, or combined. [00167-0169] The processor platform 1200 of the illustrated example includes a processor 



(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

A processor, a medium, database, server are found in at least Perez et al. (US 20120072469 Al), Perez 2 (US 20150046579 Al), Guo et al. (US 20140156231 Al), Seth (US 20130332604 Al) and Karypis (US 20100223215 Al) in at least Perez (Fig. 1-9, paragraphs 20, 59, 60-62, 75-79), Perez 2 (Fig. 1-3, 13, paragraphs 80-91, 120-123, 192, 213-220), Seth (Fig. 1-14 paragraph 24, 43, 47, 49, 53-57, 62, 65-68, 106-108, 140-147), Guo (Fig. 1, paragraph 17).

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683